Citation Nr: 0416774	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1993 to 
August 1994.  He died in June 2001.  The appellant is his 
father.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2001, at the age of 26.  
The death certificate and autopsy report reflect that his 
immediate cause of death was multiple gunshot wounds, one of 
which severed major blood vessels and caused massive 
bleeding.  

2.  At the time of the veteran's death, service connection 
was in effect for paranoid schizophrenia, which was evaluated 
as 100 percent disabling.  

3.  The preponderance of the credible and probative evidence 
of record does not indicate that the veteran's service-
connected mental illness caused or contributed to his death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1310, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Here, only after the March 2002 rating action was promulgated 
did the AOJ, in the March 2003 statement of the case (SOC) 
and in a May 2003 letter, notify the appellant of the VCAA 
and its effect on his claim.  However, the SOC and letter did 
not contain the fourth element set forth in Pelegrini.  
Although the SOC and VCAA letter provided to the appellant do 
not contain the fourth element, the Board finds that he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  It is noted that the March 2003 SOC 
provided to the claimant with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The SOC included the pertinent law and 
regulations pursuant to VCAA.  Both the May 2003 letter and 
the March 2003 SOC specifically notified him that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  He was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), 
(d) (2003).  In this case, the evidence includes the 
veteran's service medical records (SMRs) and VA and private 
postservice treatment records, as well as the veteran's 
certificate of death and an autopsy report.  The evidence 
does not indicate that there is additional relevant post-
service medical evidence that has not been obtained.  
Consequently, no further development is necessary for 
resolution of the claim for service connection for the cause 
of the veteran's death.  

Moreover, the appellant was also provided the opportunity to 
testify at a hearing before a Veterans Law Judge.  He 
testified at a personal hearing in Washington, D.C., in 
January 2004.  It is concluded by the Board that the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Statement of the 
Case (SOC) [or Supplemental Statement of the Case (SSOC)] was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.   All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2003).

Factual Background

A review of the record reflects that the veteran's service 
medical records (SMRs) are negative for a disabling condition 
related to the cause of the veteran's death.  These records 
do show treatment for psychiatric manifestations.  

Service connection for mental illness was established upon 
rating decision in September 1995.  A 100 percent rating was 
assigned, effective from August 1994.  The Board's review of 
the record shows that this 100 percent rating was in effect 
at the time of the veteran's death in June 2001.  

Police reports and statements made by the surviving parties 
involved reflect that the veteran was the victim of a 
homicide in June 2001.  He was in an argument with the 
boyfriend of his ex-girlfriend who was the mother of his two 
children.  The ex-girlfriend and her surviving boyfriend 
alleged that the two men wrestled with a gun and that the 
veteran was subsequently shot twice.  

Postservice private and VA records are of record.  These 
records include a VA hospitalization summary from June 1994 
which reflect that his psychiatric symptoms (e.g., 
hallucinations) improved with the taking of medications.  At 
time of discharge, he was to be transferred to a naval 
hospital for further impatient care.  There are numerous VA 
examination reports for his mental illness, to include exam 
reports in 1995 and 1997.  In 1995, he was alert and 
oriented.  His memory was intact, though he was guarded and 
suspicious and remained in his house much of the time.  His 
Global Assessment of Functioning (GAF) score was 35.  He 
reported paranoid ideation, delusions of control, and 
disorganized sleep patterns.  In 1996, he was hospitalized 
for psychiatric manifestations.  It was noted that he had not 
been taking his medications.  He reported illogical thoughts, 
auditory hallucinations, and sleep disturbances.  He was 
irrelevant with impaired judgment.  He was irregularly 
discharged against advise.  

When examined in May 1998, the veteran was soft spoken, 
dressed casually, quite aware, and appeared to have a sense 
of direction.  He was to continue with treatment for his 
schizophrenia.  

In an April 2000 field examination report, it was noted that 
the veteran believed that he could control his symptoms by 
controlling his environment without medications.  He was 
reported to have not taken medications for the last two 
years.  He denied ideas of reference and initially stated 
that he could control others through his thoughts.  He later 
told the examiner that he did not really believe this.  He 
was polite and cooperative and had good hygiene and was 
dressed appropriately.  His thoughts were coherent, but he 
sometimes showed poor insight and judgment.  He had no 
suicidal or homicidal ideations.  The did admit that he had 
tried to commit suicide one time previously.  He complained 
of a loud chorus of voices with no distinct voice.  He said 
that he saw people, but that he had learned to ignore them, 
and he knew that these people were not really real.  His GAF 
score was listed as 65.  It was noted that this score was 
representative of a mild to moderate impairment in social and 
occupational functioning.  

The executive director of a private treatment facility 
reported in an August 2000 statement that the veteran had 
dual disorders of mental illness and drug abuse.  

At a personal hearing in January 2004, the appellant 
testified in support of his claim.  Primarily, it is 
contended that the veteran's service-connected schizophrenia 
resulted in him having no fear.  Thus, he did not have a 
normal defense mechanism and that he was therefore, utterly, 
defenseless.  This caused his death due to gunshot wounds in 
a domestic disturbance at his ex-girlfriend's house where he 
was shot by another man.  

Analysis

At the time of the veteran's death, service connection had 
been established for a psychiatric disorder, schizophrenia, 
which was clearly documented in service and thereafter.  
Thus, the primary question that must be resolved in this case 
is to what extent, if any, the veteran's service-connected 
psychiatric disorder may have contributed to his death.  As 
discussed in the factual background, the record reflects that 
the veteran died as a result of gunshot wounds sustained in 
2001. The appellant contends, however, that the veteran's 
service- connected disability contributed to his death 
because he had no fear and therefore was defenseless.  His 
lack of fear was symptomatic of his mental illness and 
resulted in his death.  

Having reviewed the complete record, including the medical 
and lay evidence on file, the Board finds that the competent 
and probative evidence is not in equipoise or evenly balanced 
as to the question of whether the veteran's service-connected 
disability caused or contributed to his death.

While there is absolutely no doubt that the veteran suffered 
from severe mental impairment, evaluated as 100 percent 
disabling at the time of his death, there is simply no 
probative evidence of record which reasonably establishes 
that the veteran's service connected mental condition caused 
or was a contributory cause of his death due to multiple 
gunshot wounds.  Based on the facts of record, it would be 
resorting to speculation to conclude otherwise in this case.

In considering the merits of the appellant's claim, the Board 
notes that there simply is no opinion of record, other than 
the veteran's, to the effect that there was a proximate 
relationship between the veteran's mental disorder and the 
cause of his death.  The Board also finds that the fact that 
the veteran's psychiatric disorder was not listed on his 
death certificate as a factor contributing to his death, to 
be of significant probative value.  

The veteran is competent as a lay person to report on that 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


ORDER

Service connection for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



